                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA                            FILED
                                    NORFOLK DIVISION


                                                                                   JUL - 9 2019
S.T.,
by his next friend SHONTE L. TAYLOR,                                          CLERK. US D'STRiCT COURT
                                                                                    NOR^OI.K. VA

       Plaintiff,

       V.                                                  CIVIL NO.2:18-cv-513


NANCY A. BERRYHILL,
Acting Commissioner,
Social Security Administration,

       Defendant.



                                       FINAL ORDER


       Shonte L. Taylor("Plaintiff), proceeding pro se, brought this action on behalfof her minor

son, ST., pursuant to 42 U.S.C. §§ 405(g), 1383(c)(3), seeking judicial review of the decision of

the Acting Commissioner of the Social Security Administration ("Commissioner") denying

Plaintiffs application for supplemental security income ("SSI"). ECF No. 3.

       The matter was referred to a United States Magistrate Judge for a report and

recommendation pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and (C) and Rule 72(b)

of the Federal Rules of Civil Procedure as well as Rule 72 of the Local Rules of this Court. ECF


No. 10. On January 11, 2019, Plaintiff filed a motion for summary Judgment. ECF No. 13. On

February 11, 2019, the Commissioner filed a motion to remand the matter pursuant to sentence

four of42 U.S.C. § 405(g) so that the Administrative Law Judge ("ALJ") can obtain and consider

additional medical expert evidence and issue a new decision. ECF No. 14.

       On June 14, 2019, the Magistrate Judge filed a Report and Recommendation with respect

to the pending motions. ECF No. 16. Such Report and Recommendation finds that a sentence-

                                               1
four remand is warranted based on the Commissioner's motion for same, and therefore

recommends that:(1) Plaintiffs motion for summary judgment, EOF No. 13, be GRANTED,to

the extent the Plaintiff is requesting a remand ofthe Commissioner's final decision, and DENIED

to the extent the Plaintiff is requesting an award of benefits; (2) the Commissioner's motion to

remand, ECF No. 14, be GRANTED; and (3) the final decision of the Commissioner be

REVERSED and REMANDED for further proceedings consistent with this report and

recommendation. ECF No. 16 at 4.


       By copy ofsuch report, each party was advised ofthe right to file written objections to the

findings and recommendations made by the Magistrate Judge. Id at 4-5. "[I]n the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must 'only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.'" Diamond v. Colonial Life & Acc. Ins. Co.. 416 F.3d 310, 315 (4th Cir. 2005)

(citation omitted). To date, neither party has filed objections to the Magistrate Judge's Report and

Recommendation, and the time for filing same has expired.

        Accordingly, after reviewing the record and finding no clear error, the Court hereby

ADOPTS the Magistrate Judge's Report and Recommendation, ECF No. 16, and ORDERS as

follows:

        1.     The Commissioner's Motion to Remand is GRANTED. ECF No. 14.

       2.      Plaintiffs Motion for Summary Judgment is GRANTED to the extent Plaintiff

requests a remand of the Commissioner's final decision and DENIED to the extent Plaintiff

requests an award of benefits. ECF No. 13.

       3.      The final decision of the Commissioner is REVERSED, and this case is

REMANDED to the ALJ for further proceedings to obtain medical expert evidence to assess the
nature and severity of S.T.'s functional limitations prior to the established onset date of January 1,

2017, and to issue a new decision accordingly.

       The Clerk is DIRECTED to forward a copy ofthis Final Order to Plaintiff and all Counsel

of Record.


       IT IS SO ORDERED.




                                                        UNITED STATES DISTRICT JUDGE

Norfolk, VA
July   / ,2019
